DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges (US 2012/0113223) and further in view of HiIdreth (US 2009/0228841).
As per claim 1, Hilliges discloses a system, comprising:
at least one processor (Figure 10, item 1002); and
memory (Figure 10, item 1010) storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
obtaining first image information of an environment comprising a non-instrumented physical object held and manipulated by a user (Figure 1, hand 108; [026] where the hand or “real object held in the hand of the user”; [0030] where a virtual object held and manipulated by a user 100 in the augmented reality environment);
identifying a gesture in the first image information ([0032] where the user moves his or her hand scooping up the virtual object 112);
in response to identifying the gesture, recognizing the non-instrumented physical object as a proxy ([0030][0032] where hand 108 as a proxy or the object held by the user as a proxy);

causing virtual movement of the virtual object based on the movement information (Figure 6 and [0032] where “the virtual object 112 is responding directly to the user’s own hand 108”; [0046] where the user can manipulate the virtual object 112, for example by rotation, scaling, selection or translation … other operations and/or manipulations that can be performed on the virtual object including warping, shearing, deforming (e.g. crushing or “squishing’), painting (e.g. with virtual painting), or any other operation that can be performed by the user in a direct interaction environment”);
wherein the non-instrumented physical object omits fiducials, transponders, or other features specifically configured for detection by or communication with a computerized system (Figure 1 and 6, and [0026]-[0032] where neither hand nor object held by the user hand has any transponders).
Hilliges discloses a method of manipulating a virtual object. It is noted Hilliges does not explicitly teach
identifying a gesture in the first image information;
in response to identifying the gesture, recognizing the non-instrumented physical object as a proxy;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hildreth into Hilliges because Hilliges discloses a method of manipulating virtual objects using a physical proxy and Hildreth further discloses a method of interacting with a virtual object using based on recognized gesture for the purpose of enhancing user experience.

As per claim 9, Hilliges discloses a system, comprising: 
at least one processor (Figure 10, item 1002); and 
memory (Figure 10, item 1010) storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
obtaining first image information of an environment comprising a non-instrumented physical object held and manipulated by a user (Figure 1, hand 108; [026] where the hand or “real object held in the hand of the user”; [0030] where a virtual object held and manipulated by a user 100 in the augmented reality environment); 
identifying a gesture in the first image information ([0032] where the user moves his or her hand scooping up the virtual object 112); 

in response to recognizing the non-instrumented physical object as the proxy, obtaining second image information including movement information ([0032] where “user can move his or her hand 108 underneath virtual object 112 to scoop it up in the palm of their hand and move it from one location to another.  The augment reality system is arranged so that it appears to the user that the virtual object 112 is responding directly to the user’s own hand 108”); and 
determining a shape of a virtual object in a three-dimensional image file based on the movement information (Figure 6 and [0032] where “the virtual object 112 is responding directly to the user’s own hand 108”; [0046] where the user can manipulate the virtual object 112, for example by rotation, scaling, selection or translation … other operations and/or manipulations that can be performed on the virtual object including warping, shearing, deforming (e.g. crushing or “squishing’), painting (e.g. with virtual painting), or any other operation that can be performed by the user in a direct interaction environment”); 
wherein the non-instrumented physical object omits fiducials, transponders, or other features specifically configured for detection by or communication with a computerized system (Figure 1 and 6, and [0026]-[0032] where neither hand nor object held by the user hand has any transponders).
Hilliges discloses a method of manipulating a virtual object. It is noted Hilliges does not explicitly teach

in response to identifying the gesture, recognizing the non-instrumented physical object as a proxy;
In response to recognizing the non-instrumented physical object as the proxy, obtaining second image information comprising movement information representing at least one movement of the non-instrumented physical object. However, this is known in the art as taught by Hildreth. Hildreth discloses a gesture-based manipulation method in which a virtual object can be manipulated based on the identified gesture (Figures 1A-1B, 3, 4A-4B, 5A-5B, 6A-6B, 7A-7B, 8A-8B and 9A-9B; [0078] where Figure 10A-10B shows a selected object could be manipulated based on the gesture of the hand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hildreth into Hilliges because Hilliges discloses a method of manipulating virtual objects using a physical proxy and Hildreth further discloses a method of interacting with a virtual object using based on recognized gesture for the purpose of enhancing user experience.

As per claim 19, Hilliges discloses a system, comprising: 
at least one processor (Figure 10, item 1002); and 
memory (Figure 10, item 1010) storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
 obtaining first image information of an environment comprising a non- instrumented physical object held and manipulated by a user (Figure 1, hand 108; [026] 
identifying a gesture in the first image information ([0032] where the user moves his or her hand scooping up the virtual object 112); 
in response to identifying the gesture, recognizing the non-instrumented physical object as a proxy ([0030][0032] where hand 108 as a proxy or the object held by the user as a proxy); 
in response to recognizing the non-instrumented physical object as the proxy, obtaining second image information including movement information ([0032] where “user can move his or her hand 108 underneath virtual object 112 to scoop it up in the palm of their hand and move it from one location to another.  The augment reality system is arranged so that it appears to the user that the virtual object 112 is responding directly to the user’s own hand 108”); and 
altering a virtual surface appearance of at least a part of a virtual object in a three-dimensional image file based on the movement information (Figure 6 and [0032] where “the virtual object 112 is responding directly to the user’s own hand 108”; [0046] where the user can manipulate the virtual object 112, for example by rotation, scaling, selection or translation … other operations and/or manipulations that can be performed on the virtual object including warping, shearing, deforming (e.g. crushing or “squishing’), painting (e.g. with virtual painting), or any other operation that can be performed by the user in a direct interaction environment”); 
wherein the non-instrumented physical object omits fiducials, transponders, or other features specifically configured for detection by or communication with a 
Hilliges discloses a method of manipulating a virtual object. It is noted Hilliges does not explicitly teach
identifying a gesture in the first image information;
in response to identifying the gesture, recognizing the non-instrumented physical object as a proxy;
In response to recognizing the non-instrumented physical object as the proxy, obtaining second image information comprising movement information representing at least one movement of the non-instrumented physical object. However, this is known in the art as taught by Hildreth. Hildreth discloses a gesture-based manipulation method in which a virtual object can be manipulated based on the identified gesture (Figures 1A-1B, 3, 4A-4B, 5A-5B, 6A-6B, 7A-7B, 8A-8B and 9A-9B; [0078] where Figure 10A-10B shows a selected object could be manipulated based on the gesture of the hand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hildreth into Hilliges because Hilliges discloses a method of manipulating virtual objects using a physical proxy and Hildreth further discloses a method of interacting with a virtual object using based on recognized gesture for the purpose of enhancing user experience.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges and HiIdreth (US 2009/0228841) as applied to claim 1 above, and further in view of Arisandi .
As per claim 6, Hilliges and HiIdreth demonstrated all the elements as disclosed in claim 1.
It is noted Hilliges and HiIdreth do not explicitly teach
determining a geometric parameter of the non-instrumented physical object based at least in part on the image information; altering a shape of the virtual object based at least in part on the determined geometric parameter; and determining a virtual dimension corresponding to the altered shape of the virtual object. However, this is known in the art as taught by Arisandi. Arisandi discloses a method of manipulating virtual objects by
determining a geometric parameter of the non-instrumented physical object based at least in part on the image information (Section III. Tool Device, where the image determines a geometric parameter (tweezer, knife or a hammer); 
altering a shape of the virtual object based at least in part on the determined geometric parameter (Section III. Tool Device, where a cut alters the shape of the virtual object); and 
determining a virtual dimension corresponding to the altered shape of the virtual object (Section V. User Interaction where B. Miter Box helps to measure the virtual object before and after operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Arisandi into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges and HiIdreth (US 2009/0228841) as applied to claim 1 above, and further in view of Fowler et al. (US 2012/0262458).
As per claim 5, Hilliges and HiIdreth demonstrated all the elements as disclosed in claim 1.
It is noted Hilliges and HiIdreth do not explicitly teach
obtaining third image information of a second non-instrumented physical object manipulated by at least one of the user or another user, the second non-instrumented physical object being different from the first non-instrumented physical object; causing virtual movement of a first virtual object based on the first movement information; detecting a first relative virtual spatial relationship between the first virtual object and the second virtual object, the first relative virtual spatial relationship satisfying a stored constraint; and in response to detecting the first relative visual spatial relationship, causing virtual movement of the first virtual object into a second relative virtual spatial relationship associated with the stored constraint. However, this is known in the art as taught by Fowler et al., hereinafter Fowler. Fowler discloses a method of manipulating 3-D objects in which a movement of an object may be snapped onto another object (Figure 7B; [0068] where the pivot point 512 provides guidance to movements of snapped object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fowler into Hilliges and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges and HiIdreth (US 2009/0228841) as applied to claim 1 above, and further in view of Weising et al. (US 2014/0235311).
As per claim 8, Hilliges and Hildreth disclose a method of manipulating a virtual object wherein the movement information is first movement information and the at least one movement is a first movement.
It is noted Hilliges and HiIdreth do not explicitly teach
obtaining third image information of the environment comprising the non-instrumented physical object; identifying that the third image information depicts the non-instrumented physical object resting on a surface; in response to identifying that the third image information depicts the non-instrumented physical object resting on the surface, disengaging the non-instrumented physical object as the proxy.
 However, this is known in the art as taught by Weising et al., hereinafter Weising. Weising discloses a method of manipulating a virtual object by placing it on a surface (Figure 3; [0050]; Claim 5 where by resting the virtual reality object on the table the hand manipulation is disengaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Weising into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual .

Claims 4, 10-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges and HiIdreth (US 2009/0228841), and further in view of Sheng et al. (“An interface for virtual 3D sculpting via Physical Proxy”, Proceedings of the Sixth International Conference of Tangible, Embedded and Embodied Interaction, Feb. 19, 2012).
As per claim 4, Hilliges and HiIdreth demonstrated all the elements as disclosed in claim 1, and Hilliges further discloses
the non-instrumented physical object is a first non-instrumented physical object and the movement information is first movement information ([0030] the finger and its movement).
It is noted Hilliges and HiIdreth do not explicitly teach the claim 5 limitation. However, this is known in the art as taught by Sheng. Sheng discloses 
the movement further comprises by the processing device:  
updating position and orientation information associated with the virtual object based on the virtual movement (Section 4 – Expressivity  “The relative mapping of the proxy made it attractive for quickly making incremental changes for existing models”, where the incremental changes inherently requires constant or frequent updating of the virtual object);  
obtaining third image information of a second non-instrumented physical object manipulated by at least one of the user or another user, the third image information including second movement information, the second non-instrumented physical object 
altering a shape of the virtual object based on the additional movement information and the updated position and orientation information (Section 3.9 where multiple deformations to a 3D model could be performed by selecting Drilling, Grouping, Pasting or Cutting, where the action of the selected object alters the shape of the 3D model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sheng into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual objects using a physical proxy and Sheng further discloses a method of manipulating virtual objects for the purpose of enhancing user experience.

As per claim 10, Hilliges and HiIdreth demonstrated all the elements as disclosed in claim 9.
It is noted Hilliges and HiIdreth do not explicitly teach wherein the movement information indicates a path of the non-instrumented physical object through the environment; and
the shape of the virtual object is determined to have a volume corresponding to the path. However, this is known in the art as taught by Sheng. Sheng discloses a virtual object manipulating method in which a volume is created from a sweeping path 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sheng into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual objects using a physical proxy and Sheng further discloses a method of manipulating virtual objects for the purpose of enhancing user experience.

As per claim 11, Hilliges, HiIdreth and Sheng demonstrated all the elements as disclosed in claim 10, and Sheng further discloses 
determining the shape as a cross-sectional shape expanding along a path of the sweep (Section 3.8.2 Local Deformations – Extrusion where “The distance between the thumb and index finger tips control the diameter of a section sphere that defines the region of the model to be extruded".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sheng into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual objects using a physical proxy and Sheng further discloses a method of manipulating virtual objects for the purpose of enhancing user experience.

As per claim 13, Hilliges, HiIdreth and Sheng demonstrated all the elements as disclosed in claim 10, and Sheng further discloses

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sheng into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual objects using a physical proxy and Sheng further discloses a method of manipulating virtual objects for the purpose of enhancing user experience.

As per claim 14, Hilliges and HiIdreth demonstrated all the elements as disclosed in claim 9.
It is noted Hilliges and HiIdreth do not explicitly teach wherein the determining the shape of the virtual object comprises altering an existing shape of the virtual object. However, this is known in the art as taught by Sheng. Sheng discloses a virtual object manipulation method in which its shape could be altered (Section 3.9 Topology Varying Deformations where the Drilling, Grouping, Pasting or Cutting changes a shape of the virtual object based on the movement information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sheng into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual objects using a physical proxy and Sheng further discloses a method of manipulating virtual objects for the purpose of enhancing user experience.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sheng into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual objects using a physical proxy and Sheng further discloses a method of manipulating virtual objects for the purpose of enhancing user experience.

As per claim 16, Hilliges, HiIdreth and Sheng demonstrated all the elements as disclosed in claim 15, and Sheng further discloses wherein the predetermined set of alteration capabilities corresponds to subtracting virtual material from the virtual object to alter the shape of the virtual object; and determining the shape comprises adjusting boundary data of the virtual object to remove a portion of the virtual object based at least in part on the movement information (Section 3.9 Topology Varying Deformations – Cutting, where cutting reduces the 3D model as in Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sheng into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating virtual objects 

As per claim 18, Hilliges, HiIdreth and Sheng demonstrated all the elements as disclosed in claim 15, and Sheng further discloses wherein the predetermined set of alteration capabilities corresponds to locally deforming or stretching the virtual object to alter the shape of the virtual object; and determining the shape comprises adjusting boundary data of the virtual object to deform the virtual object based at least in part on the movement information (section 3.8.2 Local Deformations – Extrusion where extrusion deform or stretch the virtual object.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sheng into Hilliges and HiIdreth because Hilliges and HiIdreth discloses a method of manipulating virtual objects using a physical proxy and Sheng further discloses a method of manipulating virtual objects for the purpose of enhancing user experience.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges and HiIdreth (US 2009/0228841), and Sheng et al. as applied to claim 9 above, and further in view of Angelidis et al. (“Swirling-Sweepers: Constant-Volume Modeling”, Pacific Graphics, page 10-15).
As per claim 12, Hilliges, HiIdreth and Sheng demonstrated all the elements as disclosed in claim 11, and Sheng further discloses: 

varying the cross-section of the shape at a location along the path corresponding in time to the additional input (Section 3.8.2 Local Deformations – Extrusion “The second is unconstrained, where the fingers sweep out an extrusion path controlling translation, rotation, and scaling in one continuous motion”.) 
It is noted Hilliges, HiIdreth and Sheng do not explicitly teach a cross section of the shape at a location along the path of the sweep corresponds to time. However, this is known in the art as taught by Angelidis et al., hereinafter Angelidis. Angelidis discloses a sweeping method in which a path is defined by a scalar function (Φt) that varies over time (Section 2, Principle of Sweeper).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Angelidis into Hilliges, HiIdreth and Sheng for the purpose of increasing design flexibility.Client ref 66864-02 48/50Atty. DocketP074-0051US
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges and HiIdreth (US 2009/0228841) in view of Sheng et al. (“An interface for virtual 3D sculpting via Physical Proxy”, Proceedings of the Sixth International Conference of Tangible, Embedded and Embodied Interaction, Feb. 19, 2012), and further in view of .
As per claim 17, Hilliges, HiIdreth and Sheng demonstrated all the elements as disclosed in claim 16.
It is noted Hilliges, HiIdreth and Sheng do not explicitly teach
where the movement information comprises information of a slicing motion of the non-instrumented physical object; and 
determining the shape includes determining the portion of the virtual object to be removed based at least in part on a virtual trajectory of the slicing motion with respect to a virtual location of the virtual object. However, this is known in the art as taught by Arisandi. Arisandi discloses a method of interacting with virtual objects in which a tactile feedback is provided while cutting (page 188, first paragraph) and the KnifeDevice can be sliced in the desired direction on the virtual object (page 189, A. Basic Operations 2) Cut and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Arisandi into Hilliges, HiIdreth and Sheng because Hilliges, HiIdreth and Sheng disclose a method of manipulating virtual objects using a physical proxy and Arisandi discloses a method of interacting with virtual object for the purpose of enhancing user experience.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges (US 2012/0113223) and HiIdreth (US 2009/0228841) as applied to claim 19 in view of . 
As per claim 20, Hilliges and HiIdreth demonstrated all the elements as disclose in claim 19.
It is noted Hilliges and HiIdreth do not explicitly teach wherein the altering the virtual surface appearance comprises at least one of: altering a color of the virtual object; or altering a texture of the virtual object (Section 2.2 User Interface, where “For painting there are a continuous color picker, sliders for brush width and falloff of paint opacity, and choice of textures for texture painting”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foskey into Hilliges and HiIdreth because Hilliges and HiIdreth disclose a method of manipulating a virtual image and Foskey discloses the surface appearance of a virtual image could be altered for the purpose of improving user experience.

Allowable Subject Matter
Claims 2, 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 

Applicant argues the user’s hand is predefined as the proxy; therefore, neither Hilliges nor Hildreth disclose “in response to identifying the gesture, recognizing the non-instrumented physical objects as a proxy.” In reply, Hildreth discloses a user’s gesture is recognized and an interaction command corresponding to the recognized user’s gesture is determined (Abstract). Without a gesture to be recognized, there will not be a command to be determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 11, 2022